EXHIBIT 99.1 Contact: Shelley Boxer, V.P. Finance MSC Industrial Direct Co., Inc. (516) 812-1216 Investor Relations: Eric Boyriven/Bob Joyce Press: Scot Hoffman FD (212) 850-5600 For Immediate Release MSC INDUSTRIAL DIRECT CO., INC. REPORTS FIRST QUARTER FISCAL YEAR 2008 RESULTS - Earnings per diluted share increase to $0.70 - Melville, NY, January 10, 2008 - MSC INDUSTRIAL DIRECT CO., INC. (NYSE: MSM), “MSC” or the “Company,” one of the premier distributors of MRO supplies to industrial customers throughout the United States, today reported financial results for its first quarter of fiscal 2008 ended December 1, 2007. Net sales for the first quarter of fiscal 2008 were $437.6 million, an increase of 8.8% compared with net sales of $402.0 million in the first quarter of fiscal 2007.Net income for the first quarter of fiscal 2008increased 16.3% to $46.9 million, versus $40.3 million in the first quarter of the prior year.Diluted earnings per share increased 16.7% to $0.70, based on 66.7 million shares outstanding in the first quarter of fiscal 2008, versus diluted earnings per share of $0.60, based on 67.7 million shares outstanding in the first quarter of fiscal 2007. “Financial results for the first quarter were solid and in line with our expectations,” said David Sandler, President and Chief Executive Officer.“We continued to make progress executing our overall growth strategy.The integration of J&L has been successful, and we have made good progress on our plan to sell MSC products to our J&L customer base.In addition, our West Coast initiative is making solid progress.Our new sales offices in Seattle, Portland, and Salt Lake City are now open and this initiative continues to meet our goals.We also remained very focused on managing our overall expense levels during the quarter, and as a result achieved strong operating margin performance.” “Our overall financial performance for the first quarter was strong,” said Chuck Boehlke, Executive Vice President and Chief Financial Officer.“We executed on our plans, hitting our financial targets for the period.Our tight control of operating expenses resulted in improved operating margins even as we continued to incrementally invest in our future at historically high levels.Free cash flow (see Note 1) was $29.4 million for the quarter, and reflects steps we’ve taken to build inventory, primarily to ensure the best possible service experience for our customer base.We utilized some of this free cash flow to repurchase an additional $24.4 million of our shares.Going forward, we will remain focused on tight operating cost controls and on reducing inventory levels to more normalized levels by the end of the fiscal year.” Mr. Sandler concluded, “As we move into the second quarter, our customers have told us that market conditions are mixed.While there continue to be many pockets of strength, there is less optimism among our customer base in general and more concern over cost inflation, especially in raw materials and energy costs.At the same time, the macroeconomic indicators we follow are also signaling the possibility of a slowing market.In such an environment, customers are even more focused on controlling their costs and minimizing their MRO inventory levels, and MSC is in an excellent position to support them in these efforts based on our high service level model.As a result, we believe we can continue to take market share and grow earnings while also prudently investing in our future to ensure that we are best positioned to take advantage of improvements in the marketplace as they occur.” Based on current market factors, the Company expects net sales for the second quarter of fiscal 2008 to be between $430 million and $436 million, which reflects growth over year ago levels despite the negative sales impact of the timing of the Christmas and New Year’s holidays, which MSC believes reduced sales by approximately $4 million to $5 million in the period.The Company expects diluted earnings per share for the fiscal 2008 second quarter to be between $0.68 and $0.70. The management of MSC will host a conference call today at 11:00 a.m. Eastern Time to review the Company’s results for the first quarter of fiscal 2008, and to comment on current operations. The call may be accessed via the Internet at: http://www.mscdirect.com. Note 1 –
